DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/794,437 filed 02/19/2020. Claims 1-12 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the tapered narrow grooves" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (1,783,791) in view of Miller et al. (5,492,419). Hughes discloses a deformable joining ring (50/70) for a bearing assembly, wherein the joining ring (50) joins a first inner ring (54) and a second inner ring (54) to the bearing assembly, the joining ring comprising:
an outer surface having a W-shaped or E-shaped geometry throughout the surface (see fig. 8), wherein
the W-shaped or E-shaped geometry includes a pair of flanges (see drawing illustration) extending radially outwards at corners from the outer surface, and a semi-circular protrusion extending at middle of  joining ring to create two channels; and
an inner surface (see the having a uniform surface throughout. Hughes fails to disclose that the joining ring is made from a polymer material. Miller et al. discloses a polymer joining ring (48/248) joining two race rings (34/534), 36/536) of a double tapered roller bearing (see figs. 2 and 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the deformable joining ring of Hughes so that it is made from a polymer in view of Miller et 
Regarding claims 2-3, the combination of Hughes and Miller et al. fails to disclose the polymer joining ring is manufactured by an injection molding manufacturing process. It is and well known to manufacture a polymer by injection mold in order to reduce manufacturing time and cost.
Regarding claims 4-5, as can be seen in fig. 10, Hughes clearly shows the corner radius is less thicker than the thickness of the joining ring; and the comer radius of the polymer joining ring facilitates accurate placement of the first inner ring and the second inner ring with the polymer joining ring, and wherein the corner radius facilitates easy assembly to the polymer joining ring.
Regarding claims 6-7, note Hughes. clearly discloses the first inner ring (54) and the second inner ring (54) include narrow grooves (58/58) for accommodating the flange of the joining ring and the pair of flanges are places in a narrow groove (58) of the first ring (54) and a narrow groove (58) in the second ring (54) (see fig. 8) and a semi-circular protrusion protruding in a triangular space (62). However, Hughes fails to disclose the grooves are tapered narrow groove. Miller et al. clearly discloses tapered narrow grooves (fig. 10) accommodating the end flange of the joining ring (248). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the groove of Hughes to include tapered narrow groove of Miller et al. in order to form a lock feature thus preventing inadvertent slipping of the flanges. 

	Regarding claim 9, Hughes clearly discloses the semi-circular protrusion increases the radial retention force produced in the first inner ring and the second inner ring to the bearing, in assembled condition (see fig. 8).
	Regarding claim 10, the semi-circular protrusion increases axial retention capacity of the polymer joining ring towards retaining the first inner ring and the second inner ring (see fig. 8).
	Regarding claim 11, as can be seen in fig. 8. Hughes clearly discloses the length of the pair of flanges is proportional to radius of the semi-circular protrusion.
	Regarding claim 12, as can be seen in fig. 8. Hughes the proximal ends of the first inner ring (54) and the second inner ring (54) are positioned along the two channels.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.


    PNG
    media_image1.png
    575
    735
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656